Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    56
    728
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 22 is drawn to Table 1 for active ingredient limitation.  The scope is unclear as per MPEP 2173.05(s) Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
Dependent claims including 28, do not solve the problem of the base claim.  As such these are rejected as well. 
The phrase ‘at least’ in claim 26 and 28 render the scope of these claims, since it is unclear what more, other than what is/are positively recited are needed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22, 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyal, WO 2017158539, ClinicalTrials.gov Identifier: NCT01323569 June 14, 2013 
and Reiman, Cannabis and Cannabinoid Research, Volume 2.1, 2017.  
Eyal teaches, CBD and terpene containing compositions.  
At page 1, [0004] teaches 
    PNG
    media_image2.png
    268
    840
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    55
    829
    media_image3.png
    Greyscale

Eyal teaching includes multiple references to the composition being liquid, see for example [0034], [0063], [0069]; multiple references the weight ratio of the critical components THC, CBD and terpene, see  for example [0004], [0012]-[0014], including quantities in milligram quantity [0113] with optimization of doses.   For more dose ratios specific Examples 1-49, Table at pages 27-28 specifically and generically in Eyal claims 1-43 starting at page 30. For claim 30 food color see Eyal [0071]. For list of terpenes (instant claim 28, see the above mentioned Examples.  

Eyal disclosure does not include words such as ‘oral’, or frequency of administration claims 24-26, or the dose is unit dose or specific claims 27, 29.

These limitations are within the purview of one of skill in the art, for example, as seen in the clinical trials on  THC-CBD for opioid addiction, NCT01323569 on Abuse Potential of Sativex, section under Secondary Outcome Measures.  Sativex is a mouth spray containing two chemical extracts derived from the cannabis plant: delta-9 tetrahydrocannabinol (THC) and cannabidiol (CBD).
Reiman teaches (see page 160) that Thirty-four percent of the sample reported using opioid-based pain medication in the past 6 months. Respondents overwhelmingly reported that cannabis provided relief on par with their other medications, but without the unwanted side effects. Ninety-seven percent of the sample ‘‘strongly agreed/agreed’’ that they are able to decrease the amount of opiates they consume when they also use cannabis, and 81% ‘‘strongly agreed/agreed’’ that taking cannabis by itself was more effective at treating their condition than taking cannabis with opioids. Results were similar for those using cannabis with nonopioid-based pain medications.
According to Reiman to the Centers for Disease Control (CDC) and Prevention report that ‘‘[o]pioids (including prescription opioid pain relievers and heroin) killed more than 28,000 people in 2014, more than any year on record.’’  (See page 160 column A), provides major motivation to one of skill in the art to arrive at alternate dose and other related protocols for THC-CBD-terpene combination.
Disclosure in the specification is limited to speculative protocols  In absence of any comparative data showing an unexpected effect in the context of the cited references, the selection of alternative excipients, palatable oral formulations is considered a task that the skilled person routinely accomplishes without the involvement of any inventive activity.  Similarly, the same applies to the selection of the specific amounts of the selected terpenes and cannabinoids or to the administration schedules of the claimed composition. In absence of any data showing the specific effects deriving from the selected amounts of the preferred terpenes or from the particular dosage regime, no inventive contribution can be acknowledged. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625